DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Remarks 

Receipt of Applicant’s Amendment file on 12/28/2020 is acknowledged. The amendment includes claims 1, 3-4, 7-8, 10-11, 14-15 and 17-18 are amended.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 13 and 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 6, line 3, recite “determining that the sum of the response times is less than the sum of the execution times” which was not described in the specification. Further notice, various paragraph [0037]-[0042], [0073]-[0076] in the specification describe as the sum of response time is greater than the sum the execution time, that would indicate the insufficient resource, thus will need the decrease in resource quota; however, it does not mention “the sum of the response times is less than the sum of the execution times”. Claims 13 and 30 are being rejected for similar reason.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Dirac et al. (US 20150379430 A1) in view of Cassel (U.S. Pub. No. 2014/0108212 A1).
Regarding Claim 1, Dirac teaches computer-implemented method for managing a resource quota in a database system, comprising:

identifying, based on the request time, a first time segment of a plurality of time segments within the first time period, wherein the service statement belongs to the first time segment (identifying a time segment of the time period based on the request time (Dirac, fig. 5, par. [0118], identifying time associated with requests, where the identifying time associated with requests can be interpreted to identifying, based on the request time, a first time segment of a plurality of time segments within the first time period, wherein the service statement belongs to the first time segment).
Dirac does not explicitly disclose: 
determining a service type associated with the service statement; and adjusting a resource quota for a second time segment within a second time period, wherein adjusting the resource quota is based on the service type, the execution time, and the response time for the service statement in the first time segment.
Cassel teaches: determining a service type associated with the service statement (paragraph [0045], paragraph [0056], paragraph [0059]-[0061], paragraph [0076], depending the 
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include determining a service type associated with the service statement; and adjusting a resource quota for a second time segment within a second time period, wherein adjusting the resource quota is based on the service type, the execution time, and the response time for the service statement in the first time segment into the teaching of Dirac as a determination is made based on observation records.
Motivation to do so would be to include determining a service type associated with the service statement; and adjusting a resource quota for a second time segment within a second time period, wherein adjusting the resource quota is based on the service type, the execution time, and 
Regarding claim 2, Dirac as modified by Cassel teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein the service type is a transaction service or an analytical service (Dirac, fig. 40, par. [0046], [0330], wherein the service relates to financial transactions which can be interpreted as transaction service. Further an analysis of cost and benefits of candidate which can be interpreted as the analytical service).
Regarding claim 3, Dirac as modified by Cassel teach all claimed limitations as set forth in the rejection of claim 1, further teach prior to adjusting the resource quota for the second time segment, calculating the resource quota for the first time segment (Cassel, paragraph [0052], [0054]-[0056], [0058-[0061], [0121]-[0122], system utilization indicator presenting computer resource utilization of node in regards to requests received per time unit, CPU usage, memory usage during a previous time segment, noted, combination of various statistic to represent the system utilization indicator during a previous time segment, which is interpreted as calculating the resource quota for the first time segment).
Regarding claim 4, Dirac as modified by Cassel teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein calculating the resource quota for the first time segment includes: determining a sum of execution times for service statements of the service type that were executed in the first time segment (Dirac, fig. 10b, par. [0138], computing the amount of processing time for a series of events, constituting the sum); determining a sum of response times for the service statements of the service type that were executed in the first time 
Regarding claim 7, Dirac as modified by Cassel teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein the time period is one week and the first time segment is a particular day during the first time period (Dirac, fig. 14, par. [0151], “During the syntax analysis of the illustrated recipe fragment, recipe validator 1104 may ensure that the number and order of the parameters passed to "cartesian" and "quantile_bin" match the definitions of those functions, and that the variables "binage" and "hours_per_week" are defined within the recipe.’’ Where the functions can be interpreted to define a time period is one week and the first time segment is a particular day during the first time period).
As per claims 8 and 15, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claims 9-11, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-4 respectively and are similarly rejected.
As per claims 16-18, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-4 respectively and are similarly rejected.
Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dirac et al. (US 20150379430 A1) in view of Cassel (U.S. Pub. No. 2014/0108212 A1), further in view of Bobak et al. (U.S. Pub. No. 2009/0172689 A1).
Regarding claim 5, Dirac as modified by Cassel teach all claimed limitations as set forth in the rejection of claim 4, but do not explicitly disclose: wherein calculating the resource quota based on the sum of the execution times, and the sum of the response times includes: determining that the sum of the response times is greater than the sum of the execution times; in response to determining that the sum of the response times is greater than the sum of the execution times, decreasing the resource quota associated with the service type by a predetermined value.
Bobak teaches wherein calculating the resource quota based on the sum of the execution times, and the sum of the response times includes: determining that the sum of the response times is greater than the sum of the execution times (paragraph [0238], [0470], the actual time for processing may be longer than expected due to delays in request/response processing, delays in responses from sources and processing time for the logic, noted, because of delay in response time (longer/greater) in regards to the expected time it will make the actual time for processing longer, in conjunction with the teaching of Dirac as computing the amount of processing time for a series of events (Fig. 11, par. [0138], [0148]), it teaches determining that the sum of the response times is greater than the sum of the execution times as claimed); in response to determining that the sum of the response times is greater than the sum of the execution times, decreasing the resource quota associated with the service type by a predetermined value (Cassel, [0046], paragraph [0121]-[0122], decreasing the quota for number of units based on request type and resource utilization indicator; in conjunction with the evaluation of time data of Bobak as 
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include determining that the sum of the response times is greater than the sum of the execution times; in response to determining that the sum of the response times is greater than the sum of the execution times, decreasing the resource quota associated with the service type by a predetermined value into the teaching of Dirac as a determination is made based on observation records.
Motivation to do so would be to include determining that the sum of the response times is greater than the sum of the execution times; in response to determining that the sum of the response times is greater than the sum of the execution times, decreasing the resource quota associated with the service type by a predetermined value to address issue with there are only manual, labor intensive techniques to connect recovery actions with the business impact of failures and degradation (Bobak, paragraph [0006]).
Regarding claim 6, Dirac as modified by Cassel teach all claimed limitations as set forth in the rejection of claim 4, but do not explicitly disclose wherein calculating the resource quota based on the sum of the execution times, and the sum of the response times includes: determining that the sum of the response times is less than the sum of the execution times; and in response to determining that the sum of response times is less than the sum of execution times, decreasing the resource quota associated with the service type by a predetermined value.

It would have been obvious to one of ordinary skill in art at the time of the invention was made to include determining that the sum of the response times is less than the sum of the execution times; and in response to determining that the sum of response times is less than the sum of execution times, decreasing the resource quota associated with the service type by a predetermined value into the teaching of Dirac as a determination is made based on observation records.

As per claims 12-13, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 5-6 respectively and are similarly rejected.
As per claims 19-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 5-6 respectively and are similarly rejected.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Cassel).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/Examiner, Art Unit 2168    

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168